UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1110


DONALD JENSEN,

                 Plaintiff − Appellant,

          v.

WESTERN CAROLINA UNIVERSITY; UNIVERSITY OF NORTH CAROLINA;
ROBERT MCMAHAN, in his individual and official capacities;
MARY ANN LOCHNER, in her individual and official capacities;
JAMES ZHANG, in his individual and official capacities;
EARNEST HUDSON, JR., in his individual and official
capacities,

                 Defendants − Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.       Martin K.
Reidinger, District Judge. (2:11−cv−00033−MR−DLH)


Submitted:   August 21, 2013                 Decided:    August 28, 2013


Before TRAXLER,    Chief   Judge,   and   MOTZ   and    THACKER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


S. Luke Largess, TIN, FUTON, WALKER & OWEN, PLLC, Charlotte,
North Carolina, for Appellant.     Roy Cooper, Attorney General,
Katherine A. Murphy, Assistant Attorney General, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Donald   Jensen   appeals      a    district    court   order    granting

summary judgment against him in his suit primarily alleging that

he was unlawfully retaliated against for speech protected by the

First Amendment and the North Carolina Whistleblower Act, see

N.C.G.S. § 126-84, et seq., and that he was temporarily barred

from campus in violation of his rights to due process under the

United States Constitution.         We have reviewed the record and we

find no error.    Accordingly, we affirm on the reasoning of the

district court.   See Jensen v. Western Carolina Univ., 2012 WL

6728360   (W.D.N.C.    Dec.   28,       2012).      We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                         3